Detailed Action
The Examiner finds claims 1-15 allowable over the prior art, however these claims are subject to a provisional statutory double patenting rejection as described infra. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Below is the closest cited reference, which disclose various aspects of the claimed invention:
Okan Köpüklü et al. (“Convolutional neural networks with layer reuse”, 2019 IEEE Int'l Conf. on Image Processing (ICIP), 5 pages.) discloses, inter alia, a convolutional neural network system with layer reuse. (This examiner notes that this document was published after the effective filing date of this application.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically:
For claim 1:
forming a 3-layer, single hidden layer multi-layered progressive operational perceptron (1st GOPmin) using the configuration of the input layer, a first hidden layer and an output layer of the POPmax;
inserting the formed hidden layer of the 1st GOPmin as a first hidden layer of the final POP; ...
if the learning objective cannot be achieved with the 1st GOPmin, using a previous hidden layer's output as the input layer by forward propagating training data, forming a second 3-layer, single hidden layer multi-layered progressive operational perceptron (2"d GOPmin) using the configurations of a second hidden layer of the POPmax as the hidden layer and the output layer of the, POPmax, as the output layer;
checking if a target performance is achieved or not with the 2nd GOPmin, and if not achieved, repeat: forming, checking and inserting in the same order for a third, fourth, and additional GOPmin, until the target performance is achieved or all hidden layers of POPmax are formed;

For claim 6:
form a 3-layer, single hidden layer multi-layered progressive operational perceptron (1st GOPmin) using a first hidden layer and an output layer of a maximum progressive operational perceptron (POP) configuration, (POPmax); ...
if the learning objective cannot be achieved with the first hidden layer, use a previous hidden layer's output as the input layer, forming a second 3-layer, single hidden layer multi- layered progressive operational perceptron (2"d GOPmin) using a second hidden layer as the only hidden layer and the output layer of the POPmax;
train the 2nd GOPmin and check if a target performance is achieved or not, and if not achieved, repeat the training and checking until the target performance is achieved or all hidden layers of POPmax are formed;

For claim 11
form a 3-layer, single hidden layer multi-layered progressive operational perceptron (1st GOPmin) using a first hidden layer and an output layer of a maximum progressive operational perceptron (POP) configuration, (POPmax); ...
if the learning objective cannot be achieved with the first hidden layer, use a previous hidden layer's output as the input layer, forming a second 3-layer, single hidden layer multi- layered progressive operational perceptron (2"d GOPmin) using a second hidden layer as the only hidden layer and the output layer of the POPmax;
train the 2nd GOPmin and check if a target performance is achieved or not, and if not achieved, repeat the training and checking until the target performance is achieved or all hidden layers of POPmax are formed;

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 16/968789. This is a provisional
The Applicant’s latest Application Data Sheet (ADS) for this application claims priority as a 371 national stage entry of PCT/IB2017/050658 (filed 2/7/2017). However, this application is not entitled to claim this priority for reasons described in the petition decision dated 1/21/20. Accordingly, the effective filing date of this application is the actual filing date: 2/6/18.
The later filed application 16/968789 appears to be entitled to a priority claim from the same PCT application for reasons described in the petition decision in that application. Therefore, the effective filing date of the copending application is 2/7/2017.
Because the copending application has an earlier effective filing date than the instant application, the provisional statutory double patenting rejection for this case shall be made, even though the case is otherwise in condition for allowance. See MPEP 804(I)(B)(2) (excerpt reproduced below, emphasis added):
If a "provisional" statutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any amended or newly presented claims, patentable over any applied references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124